Citation Nr: 1018585	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denying service connection for bipolar 
disorder.  In May 2005, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
January 2006.

In January 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for bipolar disorder to the 
Appeals Management Center (AMC) for further evidentiary 
development, including providing the Veteran with a new VA 
examination and notifying him of the provisions of 38 C.F.R. 
§ 3.655.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds that the AMC 
has not complied fully with the January 2009 remand 
directives, as discussed more fully below.  As such, this 
matter must be remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2005, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claim.

In the January 2009 Board remand, the AMC was ordered to 
provide the Veteran with a new VA examination and nexus 
opinion to determine the etiology of his psychiatric 
disorder.  A review of the claims file shows that the AMC 
requested that the Cincinnati VA Medical Center (VAMC) 
schedule the Veteran for a mental disorders examination in 
March 2009.  The AMC sent the Veteran a letter at a 
Cincinnati, OH address, informing him of this request, in 
March 2009.  Additionally, the Cincinnati VAMC sent the 
Veteran two letters, dated in April 2009, at a different 
Cincinnati, OH address, informing him of scheduled 
examinations in February and March 2009.  Finally, in a 
February 2010 supplemental statement of the case (SSOC), the 
AMC indicated that the Veteran had failed to report for 
either of his scheduled examinations, relying on the 
April 2009 VAMC letters.  This SSOC was sent to a third 
address in Batavia, OH.

Despite the AMC's conclusion, the Board notes that the claims 
file is negative for any confirmation from the Cincinnati 
VAMC that the Veteran failed to report for an examination.  
Additionally, it is not clear whether the Veteran actually 
received notification of these examinations, in light of the 
confusion regarding his mailing address.  In light of these 
continued discrepancies surrounding the Veteran's address and 
the lack of evidence verifying that the Veteran failed to 
report for his examination, the Board finds that the AMC did 
not fully comply with the January 2009 remand directives.  As 
such, this claim must be remanded in order to comply with the 
January 2009 Board remand.  See Stegall, supra.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA psychiatric treatment 
records from the Cincinnati VA Medical 
Center, covering the period from March 24, 
2006 to the present, should be obtained 
and added to the claims folder.

2.  The AMC should contact the Veteran's 
representative and attempt to contact the 
Veteran at any phone numbers or contact 
points of record in order to obtain his 
current mailing address and/or other 
contact information.  This mailing address 
and/or other contact information must be 
provided to the Cincinnati VAMC for 
scheduling purposes.  If the AMC is unable 
to obtain the Veteran's current contact 
information, this should be noted in the 
claims folder.

3.  After completion of the above, the 
Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder found to be present.  The VAMC 
should inform both the Veteran and his 
representative of his scheduled 
examination.  The examiner must review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination.  This must be noted in the 
examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current psychiatric disorder was caused or 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the Veteran fails to report for his 
scheduled examination, this must be 
specifically noted in the claims file.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include bipolar disorder, 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

